DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/07/2022, 05/03/2022, 06/02/2022, 09/12/2022 and 12/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims’ Status
Claims 1-28 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-12, 14, 15, 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokhtuev et al. (Tokhtuev; US 2010/0315244) in view of Ophardt et al. (Ophardt; US 2018/0111145) with provisionally filed application No. 62/411,939 and further in view of Kyle et al. (Kyle; US 2010/0328076).
As per claim 1, Tukhtuev teaches a system comprising: 
a computing device (1042, see e.g. FIG. 48); and 
a dispenser beacon module configured to monitor actuations of a product dispenser (the microcontroller 1042, see e.g. FIG. 48, detects dispense events from the sensor; see e.g. para. [0237]), the dispenser beacon module including:
a module controller configured to generate dispenser data (a microcontroller receives activation signal from an activation sensor, or a dispense event, and communication between dispense module and coordinate module, see e.g. para. [0110]) for each of a plurality of detected actuations of the product dispenser (dispenser data is generated upon the dispense actuation i.e. data related to dispensing, time stamp, identification information etc.; see e.g. para. [0110]), 
a wireless transceiver configured to wirelessly transmit the dispenser data, wherein the computing device is configured to identify, based on the dispenser data for each of the plurality of detected actuations of the product dispenser upon detecting a dispense event, dispenser transmits dispense event data, see e.g. para. [0264]). 

Tukhtuev does not explicitly teach a bottle presence trigger configured to detect product bottle presence or absence in the product dispenser; the dispenser data including one of a product bottle presence indication or a product bottle absence indication based on the detected product bottle presence or absence in the product dispenser; and one or more of the detected actuations of the product dispenser for which the dispenser data includes the product bottle absence indication.
Ophardt, however, teaches a bottle presence trigger configured to detect product bottle presence or absence in the product dispenser (a reservoir [bottle; see e.g. para. 0034-37], sensor in form of a reed switch, with front plate 242 and rear plate 244, is triggered when a reservoir bottle is installed; see e.g. para. [0188]). Tukhtuev and Ophardt are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings because detecting presence of the reservoir (bottle) before one or more components are activated as suggested by Ophardt (see e.g. para. [0111] and [0134-135]) is desired in order to reduce power consumption or save battery in case of a portable power source or battery.
Tukhtuev and Ophardt do not teach that the dispenser data included one of a product bottle presence indication or a product bottle absence indication based on the detected product bottle presence or absence in the product dispenser; and one or more of the detected actuations of the product dispenser for which the dispenser data includes the product bottle absence indication.
Kyle, however, teaches a system and method which detects when a user who attempts to use a hand hygiene station 24 with an empty fluid reservoir 29 or a missing fluid cartridge (see e.g. para. [0041]). It would have been obvious to one of ordinary skill in the art that system can also detect a missing bottle as well as detection of a user which uses the station when the bottle is missing and the user is determined to be non-complaint if he/she does not proceed to a second hygiene station which can be communicated to a central station (see e.g. para. [0040-42]). 
Tukhtuev, Ophardt and Kyle are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine their teachings for the purpose of improving and/or enforcing hand hygiene and non-compliance may cause spread of infections as suggested by Kyle (see e.g. para. [0003]). 
As per claim 2, the system of claim 1 Tukhtuev, Ophardt and Kyle, wherein the computing device generates an alert including an indication of product bottle absence from the product dispenser based on the identified one or more detected actuations of the product dispenser (Kyle teaches that alerts can be issued by central computer that to notify a device user that hand hygiene station needs refill, see e.g. para. [0027-28], and further teaches detecting a missing fluid cartridge, see e.g. para. [0041], wherein the notification of empty or missing bottle is based one or more actuations of the station which used the product). 
As claim 4, the system of claim 3 as taught by Tukhtuev, Ophardt and Kyle, wherein the computing device is configured to generate a product bottle replacement indication upon detection of installation of the product bottle in the product dispenser (Even though Kyle does not teach a product bottle replacement indication, Kyle teaches missing fluid cartridge indication [0041] as discussed earlier; it would have been obvious to a skilled person to update the missing fluid cartridge notification with replaced cartridge notification for successfully updating compliance after the cartridge replacement).

As per claim 5, the system of claim 1 as taught by Tukhtuev, Ophardt and Kyle, wherein the computing device is configured to detect removal of a product bottle from the product dispenser based on first dispenser data associated with a first detected actuation of the product dispenser and including the bottle presence indication and second dispenser data associated with a second detected actuation of the product dispenser and including the bottle absence indication (as discussed in analysis of merits of claim 1, Kyle teaches outputting missing fluid cartridge, see e.g. para. [0041], wherein actuation of the station 24 are also reported [0028] periodically [0026], wherein a person of ordinary skill in the art can determine missing bottle based the one or more of these reports and the missing bottle indication).
As per claim 6, the system of claim 5 as taught by Tukhtuev, Ophardt and Kyle, wherein the computing device is configured to generate a product bottle removal indication upon detection of removal of the product bottle from the product dispenser (Kyle teaches that the disclosed system can generate a notification based on fluid fill level, see e.g. para. [0044], as well as detect missing bottle, see e.g. para. [0041]; it would have been obvious to a skilled person to output notification when the fluid bottle is missing to ensure the fluid or reservoir is kept at a required fluid level as suggested by Kyle; see e.g. para. [0044]).
As per claim 7, the system of claim 1 as taught by Tukhtuev, Ophardt and Kyle, wherein the module controller is configured to receive identification information from one of a plurality of badges associated with one or more of the plurality of detected actuations of the product dispenser (see e.g. para. [0155] of Tukhtuev).
As per claim 8, the system of claim 7 as taught by Tukhtuev, Ophardt and Kyle, wherein the dispenser data for each of the plurality of detected actuations of the product dispenser includes the identification information (as discussed in analysis of claim 1, Tukhtuev teaches outputting dispenser data to a remote system, wherein the outputted information to a remote computer may include badge data, see e.g. [0008]; it would have been obvious to a skilled person to include badge data with the dispenser data for easier storage of associated data in comparison with sending the two data separately).
As per claim 9, the system of claim 1 as taught by Tukhtuev, Ophardt and Kyle wherein the module controller is configured to receive the dispenser actuation signal from a switch that detects actuation of the product dispenser (see e.g. para. [0015] of Tukhtuev).
As per claim 10, the system of claim 1 as taught by Tukhtuev, Ophardt and Kyle, wherein the product dispenser is one of a manual product dispenser or a touch free product dispenser (motion sensor or mechanical sensor for actuation detection; see e.g. para. [0015] of Tukhtuev).
As per claim 11, the system of claim 1 as taught by Tukhtuev, Ophardt and Kyle, wherein the product dispenser is one of a manually actuated hand hygiene product dispenser or a touch free hand hygiene product dispenser (see e.g. para. [0015] of Tukhtuev).
As per claim 12, the system of claim 1 as taught by Tukhtuev, Ophardt and Kyle, wherein the module controller is further configured to store a dispense event count upon receipt of the dispenser actuation signal (the controller may store one or more dispense events; see e.g. para. [0240] and [0259] of Tukhtuev).
As per claim 14, the system of claim 13 wherein the dispenser data includes the dispense event count (see e.g. para. [0240] and [0259] of Tukhtuev).
As per claim 15, the system of claim 1 as taught by Tukhtuev, Ophardt and Kyle further including an indicator that is illuminated by the module controller upon receipt of the dispenser actuation signal (reporting a central computer as well as feedback to the user by LED lights; see e.g. para. [0020]).
As per claim 19, the system of claim 17 as taught by Tukhtuev, Ophardt, Kyle and Feng, wherein the module controller is internal to the module housing (Feng teaches that controller and rest of the circuitry is internal to the housing; see e.g. FIGS. 1-2).
As per claim 20, the system of claim 1 as taught by Tukhtuev, Ophardt and Kyle wherein the module controller further determines status information corresponding to each of the detected actuations of the product dispenser, the status information including at least one of a battery level associated with the dispenser beacon module or a battery level associated with the product dispenser (Kyle teaches reporting sensor data upon activation of hand hygiene station usage sensor, see e.g. para. [0026], the station may further communicate battery power levels; see e.g. para. [0045]).
As per claim 21, the system of claim 1 as taught by Tukhtuev, Ophardt and Kyle, wherein the dispenser data for each of the plurality of the detected actuations of the product dispenser further includes at least one of a battery level associated with the dispenser beacon module, a battery level associated with the touch free product dispenser (Kyle teaches reporting sensor data upon activation of hand hygiene station usage sensor, see e.g. para. [0026], the station may further communicate battery power levels; see e.g. para. [0045]), and a dispense event count (Tukhtuev, para. [0240] and [0259]).
As per claim 22, the system of claim 1 as taught by Tukhtuev, Ophardt and Kyle, wherein the dispenser beacon module further includes a power source that provides power to the module controller (battery power; see e.g. [0028]).
As per claim 23, the system of claim 1, as taught by Tukhtuev, Ophardt and Kyle wherein the module controller receives power from the product dispenser (Tukhtuev teaches a battery section, see e.g. para. [0103], which is part of the product dispenser and provides power to one or more sections including one or more controllers. Kyle also teaches a battery 37, for example, which can provide power to one or more sections including a controller).

As per claim 24, the system of claim 1 as taught by Tukhtuev, Ophardt and Kyle, wherein the module controller receives power from one or more batteries that also provide power to the touch free product dispenser (Tukhtuev teaches a battery section, see e.g. para. [0103], which is part of the product dispenser and provides power to one or more sections including one or more controllers. Kyle also teaches a battery 37, for example, which can provide power to one or more sections including a controller). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokhtuev in view of Ophardt, Kyle and further in view of Zaima et al. (Zaima; US 2012/0218106).
As per claim 13, the system of claim 1 as taught by Tukhtuev, Ophardt and Kyle, wherein the bottle presence trigger comprises a switch that moves from an open position to a closed position when a product bottle is installed into the product dispenser (as discussed in analysis of merits of claim 1, Ophardt teaches a reservoir [bottle; see e.g. para. 0034-37], sensor in form of a reed switch, with front plate 242 and rear plate 244, is triggered when a reservoir bottle is installed, see e.g. para. [0188], or vice versa). Ophardt does not explicitly teach the module controller is further configured to reset a dispense event count when the switch moves from the open position to a closed position.
Zaima, however, teaches module controller is further configured to reset a dispense event count when the switch moves from the open position to a closed position (each time a new container 14 is inserted into the main housing 10, the counter resets and begins to count the number of times that the dispenser assembly 10 has been used; para. [0055] and [0095]). Tukhtuev, Ophardt, Kyle and Zaima are is a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine their teachings for the purpose of resetting a counter which may start to malfunction due to memory overload. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokhtuev in view of Ophardt, Kyle and further in view of Mazursky et al. (Mazursky; US 2004/0226962).
As per claim 16, the system of claim 1 as taught by Tukhtuev, Ophardt and Kyle, except the claimed wherein the bottle presence trigger includes one of a plunger switch, a pin switch, or a rocker switch. 
Mazursky, however, teaches an automatic liquid dispenser comprising a pin switch 102 (see e.g. FIG. 11, 12, and para. [0036]). Because Ophardt and Mazursky, both, teach a switch which can be used to determine presence, it would have been obvious to one of ordinary skill in the art to simply substitute the switch disclosed by Ophardt with the pin switch of Mazursky in order to achieve predictable result of presence detection. Tukhtuev, Ophardt, Kyle and Mazursky are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for using an appropriate shaped bottle with the system in order to activate the system as suggested by Mazursky in para. [0036].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokhtuev in view of Ophardt, Kyle and further in view of Feng (Feng; TW 503189). 
As per claim 18, the system of claim 17 as taught by Tukhtuev, Ophardt and Kyle, except the claimed wherein the module housing is sized to be received into a receptacle within the housing of the product dispenser.
Feng, however, teaches a module housing sized to fit with the manually actuated product dispenser, the module housing having a module base and a module cover (a product dispenser 1 comprising a module housing, the module housing having a module base 30 and a module cover including the component 40, 41 and screw on cap as shown in figure 2). Tukhtuev, Ophardt, Kyle and Feng are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the purpose of providing power to a plurality of soap dispensers as taught by Feng, see e.g. page 1, fifth full paragraph, or securing one or more components of the hand hygiene product dispenser in place.

Claim 25, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyle.
As per claim 25, Kyle teaches a wireless dispenser beacon module for a product dispenser, comprising: 
a bottle presence trigger configured to detect one of presence or absence of a product bottle in the product dispenser (missing fluid cartridge is detected; see e.g. para. [0041]); 
an actuation sensor configured to detect actuation of the product dispenser (see e.g. para. [0039]); and 
a module controller configured to wirelessly transmit dispenser data (wireless transmission; see e.g. para. [0039]).
Even though Kyles does not teach that the dispense data includes data indicative of the detected one of presence or absence of the product bottle in the product dispenser associated with each detected actuation of the product dispenser, Kyle teaches that the central computer stores reported data, including devices 2 and stations, in a database. As proximity data, hygiene station usage data, and other data are received by the central computer, they are associated with a date and time stamp and stored (see e.g. para. [0042]). It would have been obvious to a skilled person that the station usage data would be reported if the missing fluid cartridge is detected and the user does not execute a valid hand wash. 
As per claim 26, Kyle teaches a computing system comprising: one or more processors; and one or storage devices comprising instructions that when executed by the one or more processors cause the one or more processors to: 
for each of a plurality of product dispensers, analyze dispenser data received for each of a plurality of detected actuations of the product dispenser and identify one or more of the detected actuations of the product dispenser for which the dispenser data includes a product bottle absence indication (a user who attempts to use a hand hygiene station 24 with an empty fluid reservoir 29 or a missing fluid cartridge may be counted as compliant if that user proceeds within a set time limit to a second hand hygiene station 24 and executes a valid hand washing procedure there; see e.g. para. [0039] and [0041], the analysis of such actuation or activation is carried out only when missing fluid cartridge is detected).
Even though Kyle does not explicitly teach to generate an alert including the detected product bottle absence indication, Kyle teaches that the central computer stores reported data, including devices 2 and stations, in a database. As proximity data, hygiene station usage data, and other data are received by the central computer, they are associated with a date and time stamp and stored (see e.g. para. [0042]). It would have been obvious to a skilled person that the station usage data or alert would be reported if the missing fluid cartridge is detected and the user does not execute a valid hand wash.
As per claim 28, the computing system of claim 26 as taught by Kyle, wherein the one or more processors further comprise instructions that when executed by the one or more processors cause the one or more processors to: 
detect removal of a product bottle from the product dispenser based on first dispenser data associated with a first detected actuation of the product dispenser and including the bottle presence indication and second dispenser data associated with a second detected actuation of the product dispenser and including the bottle absence indication (Kyle teaches outputting missing fluid cartridge, see e.g. para. [0041], wherein actuation of the station 24 are also reported [0028] periodically [0026], wherein a person of ordinary skill in the art can determine missing bottle based the one or more of these reports and the missing bottle indication).

Allowable Subject Matter
Claims 3, 17 and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688